DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 07/02/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 10 – 15, and 17 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Butler et al (US 20200174966; hereinafter Szczepanik).
Regarding claim 1, Szczepanik discloses a method comprising:
determining presence of a keyword, amongst a plurality of keywords, in metadata of an item, amongst a plurality of items (abstract; paragraphs [0023 - 0024], [0061]; Szczepanik discloses that), each of the plurality of items being representative of a corresponding service hosted by a cloud network in a cloud infrastructure, the metadata being indicative of functional characteristics of a service represented by the item (paragraphs [0037], [0119], [0081]; Szczepanik discloses that the analysis module 112 may extract characteristics of the data from the files as metadata using one or more AI algorithms);
grouping, based on the keyword and a predefined mapping, the item in a category, amongst a plurality of categories, wherein the predefined mapping is indicative of a correlation between the plurality of keywords and the plurality of categories (paragraphs [0060], [0064], [0081 - 0082]; Szczepanik discloses that the file being received may be ingested with metadata that may already be pre-tagged with keywords and descriptors in some embodiments); and
generating a list of the plurality of categories, wherein each of the plurality of items is grouped in a respective category amongst the plurality of categories (paragraphs [0060], [0119 - 0120]; Szczepanik discloses that each file type and/or any associated metadata being analyzed may have a distinct, recognizable pattern of attributes within the metadata that may be helpful for categorizing the type of data stored by each file without having to process the entire file).
Regarding claim 2, Szczepanik discloses the method as claimed in claim 1, further comprising:
extracting the metadata of the item from information tags provided by a service-provider of the service represented by the item (paragraphs [0081 - 0082], [0094]).
	Regarding claim 3, Szczepanik discloses the method as claimed in claim 1, wherein the metadata includes one of a name of the service represented by the item, a version information of the service, a description of the service, a service provider information, and a combination thereof (paragraphs [0037], [0039], [0043]).
	Regarding claim 10, Szczepanik discloses the method as claimed in claim 1, wherein each of the plurality of items is one of a virtual machine (VM) image, a container image, a helm chart, a microservice image, a datastore, and a resource management template (Szczepanik: paragraphs [0035], [0037], [0058] and MATHON: paragraphs [0037], [0099]).

Regarding claim 12, Szczepanik discloses the method as claimed in claim 1, wherein the cloud network is amongst a plurality of cloud networks managed by a multi-cloud management platform in the cloud infrastructure (paragraphs [0048 – 0053], [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 4 – 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al (US 20200174966; hereinafter Szczepanik) in view of MATHON et al (US 2020/0387357; hereinafter MATHON).
	Regarding claim 4, Szczepanik discloses all the limitations in claim 1, wherein the plurality of categories includes databases (paragraphs [0028], [0033], [0037], [0069], [0074]), but fails to specifically disclose that the plurality of categories includes Continuous Integration/Continuous Delivery (Cl/CD) tools, networking tools, Human Resource (HR) tools, and Information Technology (IT) support tools.
MATHON, in an analogous art, discloses wherein the plurality of categories includes Continuous Integration/Continuous Delivery (Cl/CD) tools, networking tools, Human Resource (HR) tools, and Information Technology (IT) support tools (paragraphs [0039], [0045 – 0047], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Szczepanik by showing that the plurality of categories includes Continuous Integration/Continuous Delivery (Cl/CD) tools, networking tools, Human Resource (HR) tools, and Information Technology (IT) support tools as evidenced by MATHON for the purpose of ubiquitous access to shared pools of configurable resources (such as computer networks, servers, storage, applications and services), which can be rapidly provisioned with minimal management effort.
	Regarding claim 5, Szczepanik and MATHON disclose the method as claimed in claim 4, wherein the grouping comprises: 
categorizing the item as databases, in response to determining that the keyword present in the metadata is one of database, DB, sql, nosql, datawarehouse, data caching, data store, and a combination thereof (paragraphs [0019], [0066], [0119]; Szczepanik discloses that the analytics engine 109, may categorized the data of each file based on the characteristics of the metadata, including the file type, metatags, keywords and descriptions of the file that may be identified during the analysis of step 553).
Regarding claim 6, Szczepanik and MATHON disclose the method as claimed in claim 4, wherein the grouping comprises: 
categorizing the item as Cl/CD tools, in response to determining that the keyword present in the metadata is one of Jenkins, pipeline, continuous integration, continuous delivery, gate job, and a combination thereof (paragraphs [0047], [0054 - 0055], MATHON discloses that The DevOps stack provides a powerful set of tools for continuous integration, testing, and delivery of application, and may include components such as Jenkins, Spinnaker, Git, Docker Registry, Chef, etc.).
Regarding claim 7, Szczepanik discloses the method as claimed in claim 4, wherein the grouping comprises: 
categorizing the item as networking tools, in response to determining that the keyword present in the metadata is one of network, sdn, software defined networking, wireshark, networkport, Ethernet, network-interface, and a combination thereof (paragraph [0024]; Szczepanik discloses that a metatag may include keywords and descriptors of the file associated with the metadata and provide a means for understanding or categorizing the data within the file, even without viewing the file itself).
Regarding claim 8, Szczepanik and MATHON disclose all the limitations in claim in claim 4, but fail to specifically disclose that the grouping comprises: 
categorizing the item as Human Resource (HR) tools, in response to determining that the keyword present in the metadata is one of Human resource, workday, Human Resource Management System (HRMS), Human Resource Information System (HRIS), payroll, performance, evaluation, and a combination thereof.
However, Szczepanik does disclose that the database engines 119 utilized by each operational database 123 of the data lake systems 101, the operational performance of each database engine 119 
It would be obvious to one of ordinary skill in the art before the effective filling date of the invention to recognize that the passage cited of Szczepanik is at least functional equivalent to the claimed limitation for the purpose of achieving the same end result.
Regarding claim 9, Szczepanik discloses the method as claimed in claim 4, wherein the grouping comprises: 
categorizing the item as Information Technology (IT) tools (abstract; paragraphs [0024], [0046], [0069], [0080]; Szczepanik discloses that the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications created using programming languages and tools supported by the provider), in response to determining that the keyword present in the metadata is one of support, bootstrap, onboard, setup, sysadmin, software kit, and a combination thereof (paragraphs [0046], [0050], [0058]; Szczepanik discloses that a metatag may include keywords and descriptors of the file associated with the metadata and provide a means for understanding or categorizing the data within the file, even without viewing the file itself).
Claims 13 – 20 incorporate substantively all the limitations of claims 1 – 12 in system and computer product form rather than method form, with minor modifications in the claimed language such as a processor and a memory coupled to the processor (see Szczepanik: paragraphs [0124], [0133]).  The reasons for rejecting claims 1 – 12 apply in claims 13 – 20.  Therefore, claims 13 – 20 are rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/              Primary Examiner, Art Unit 2457